Citation Nr: 1203765	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation percent for lumbosacral sprain with arthritis and degenerative disc disease (DDD) evaluated as 10 percent disabling prior to May 16, 2007.

2.  Entitlement to an increased evaluation percent for lumbosacral sprain with arthritis and degenerative disc disease (DDD) evaluated as 20 percent disabling beginning May 16, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to September 1971.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2008, the RO granted a 20 percent evaluation for the veteran's service-connected lower back disability effective from May 2007.  As this increased rating does not constitute a full grant of all benefits possible, and as the veteran has not withdrawn his claim, the issue concerning entitlement to an increased rating for lumbosacral sprain with arthritis and (DDD) remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Through May 16, 2007, the Veteran's lumbosacral sprain with arthritis and DDD was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees without muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; there were no incapacitating episodes; the spine was not ankylosed; and there were no neurological findings warranting separate compensable ratings.

2.  Beginning May 16, 2007, the Veteran's lumbosacral sprain with arthritis and DDD has been manifested by forward flexion of the thoracolumbar spine limited to greater than 30 degrees; there were no incapacitating episodes; and the spine was not ankylosed.

3.  Beginning May 16, 2007, the Veteran's lumbosacral sprain with arthritis and DDD has been manifested by symptoms consistent with mild incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent prior to May 16, 2007 for lumbosacral sprain with arthritis and DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an evaluation greater than 20 percent beginning May 16, 2007, for orthopedic manifestations of lumbosacral sprain with arthritis and DDD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for a separate 10 percent disability evaluation but no greater beginning May 16, 2007 for neurological manifestations of lumbosacral sprain with arthritis and DDD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the present case, the Veteran filed this claim for increased rating in June 2006.  The RO sent the Veteran a letter in June 2006 advising him of the elements required to support a claim for increased evaluation for a service-connected disability and of the respective duties of VA and the claimant in obtaining supporting evidence, and of the effective-date element.  In June 2008, additional notice of how the VA determines a disability evaluation and, in particular, of spine disabilities was provided.  To the extent that the Veteran was not provided full notice until after the initial adjudication of his claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that all pertinent, available treatment records have been obtained.  In addition, the Veteran was afforded appropriate VA examinations in July 2006, May 2007, and February 2009.  The examinations were based on interview and examination of the Veteran, review of the claims file, and clinical tests.  They are therefore adequate for the purpose of evaluating this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  

In his May 2009 substantive appeal, the Veteran indicated that he wished to testify before the Board and would appear before a Veterans Law Judge at his local RO.  A hearing was scheduled for the Veteran in October 2011, but he failed to report.  The hearing notification letter was sent to the Veteran at an address other than he listed on his substantive appeal, but review of the record shows that he responded to letters sent to this address during this appeal.  Moreover, a copy of the hearing notification letter was also sent to the Veteran's representative.  There is no indication that the letter was returned as "undeliverable."  Neither the Veteran nor his representative requested that the hearing be rescheduled, or provided good cause for having missed the hearing.  The Board thus finds that VA has met his duty to provide the Veteran an opportunity to testify before the Board.  

Accordingly, the Board will address the merits of the Veteran's claim.


Increased Evaluation for Service Connected Low Back Disability

The Veteran seeks an increased evaluation for his service-connected lower back disability.  At the outset, the Board notes that, except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2011) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Lumbosacral spine disorders are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2011).  Intervertebral Disc Syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

(1)  A rating of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

(2)  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

(3)  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine;

(4)  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and 

(5)  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following.  

(1) Associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

(2) For purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  

(3) In exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  

(4) Each range of motion should be rounded to the nearest 5 degrees.

With respect to neurological disorders, complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review. In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service connection was granted for lumbosacral strain with arthritis in an October 1997 rating decision.  A 10 percent evaluation was assigned, effective in October 1989.  The Veteran claimed an increase for his service-connected lower back disability in June 2006.  In an August 2006 rating decision, the RO confirmed and continued the 10 percent evaluation.  In his October 2006 notice of disagreement, the Veteran argued that he had been diagnosed with degenerative disease in his lower spine, and that he had abnormal alignment.  In the August 2008 SOC, a 20 percent evaluation was granted, effective May 16, 2007.  In granting the claim, the RO noted that the Veteran was diagnosed with degenerative disc disease of the lumbar spine, which was found by VA examiner in May 2007 to be related to the original inservice lower back injury.  

There are thus two periods of time, prior to May 16, 2007 and beginning May 16, 2007.  The Board will discuss them in turn.

Period Prior to May 16, 2007

A July 2006 VA examination shows that the Veteran complained of persistent pain that had gradually become worse.  He pointed to increased aching, pain, soreness, and tenderness in his lower back and reported some left leg pain.  He stated that he used a back brace at times.  He reported that he worked for the U.S. Post Office but that he missed work due to flare-ups, and had used leave under the Family Medical Leave Act.  He estimated he had missed seven to ten days of work eight to twelve times over the past year as a result of flare-ups.  The examiner reported objective findings of no obvious deformity, including no increased kyphosis or scoliosis, in the lumbar spine; and no tenderness, soreness, or pain on palpation.  Painful motion, tenderness and soreness were observed across the lumbar spine.  Range of motion was measured at 75 degrees forward flexion, zero degrees extension, 25 degrees bilateral lateral flexion, 25 degrees bilateral rotation, with pain observed on the extreme end of the range of motion.  The examiner noted that repetitive motion did not produce any change in these observations, but that the Veteran reported flare-ups occurred seven to eight times in the past two years lasting about a week each time.  Furthermore, there were no incapacitating episodes during the past year.  Neurological examination was normal.  X-rays were reported to document the presence of arthritis.  The examiner diagnosed lumbosacral strain with arthritis.  The examiner noted that the claims file was reviewed.

Private treatment records from 2002 to 2006 reflect no fractures, pathologies or dislocations in August 2005, with bony structures of the lumbar spine appearing essentially normal, with generally normal alignment with proper lordosis.  However, a curvature was noted in the lumbar spine with subluxation at L3 and disc thinning at L5, otherwise well maintained disc spaces.  In a May 2006 statement, the Veteran's treating private chiropractor noted the Veteran's condition was manifested by chronic pain and arthritis.  He estimated that the Veteran would experience exacerbations requiring work on a less than full level at a frequency of 6-12 times per year, lasting one to three days.  Extreme exacerbations would last one to four days.  Treatment was described as 15-30 minutes of spinal manipulation and physical therapy, three to six episodes per exacerbation and that the Veteran may require one to two days without lifting.  It is noted that the same physician stated in July 2006, that the Veteran's symptoms and clinical findings had remained the same since February 2005, improving and exacerbating according to his work loads.  

The above evidence does not show entitlement to an evaluation higher than 10 percent for the lumbosacral sprain with arthritis and DDD for the period prior to May 16, 2007.  Neither the Veteran's contentions nor the findings on examination and treatment records indicate that he meets the criteria for more than a 10 percent evaluation.  Although extension was severely limited, he could forward flex to 75 degrees and combined thoracolumbar range of motion was 175 degrees rating.  Furthermore, as noted above on examination, the Veteran had no objective findings of obvious deformity with no increased kyphosis or scoliosis.   The record does not show flexion of the thoracolumbar spine less than 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in abnormal spinal contour as contemplated by a higher evaluation.  Thus, none of the criteria for a higher rating are met or more nearly approximated during the period in question.  

With respect to whether a separate compensable evaluation based on neurological impairment is warranted, the Board observes that neurological examination was normal during the July 2006 examination.  Furthermore, although the Veteran reported, and private medical evidence shows, treatment for exacerbations, there is no evidence that he experienced incapacitating episodes requiring bedrest prescribed by a physician.  Accordingly, an evaluated based on incapacitating episodes is not warranted.  


Period Beginning May 16, 2007

A May 2007 VA examination shows continued complaints of lumbosacral pain with leg pain that comes and goes, worsening with repetitive use and weather changes.  The Veteran reported using no assistive devices and that he continued to work but missed three to four days per month due to his lower back.  The examiner objectively observed the Veteran to manifest painful motion, muscle tenderness and spasms.  Range of motion was measured at 60 degrees flexion, zero degrees extension, 20 degrees bilateral lateral flexion, and 20 degrees bilateral rotation.  Repetitive motion was observed to cause increased symptoms but no change in range of motion.  Straight leg raising was positive on the left.  Reflexes, strength, and sensation were otherwise equal.  The examiner stated there had been no incapacitating episodes in the past year, but that the Veteran had experienced flare-ups with repetitive use.  X-rays showed minimal degenerative arthritic changes but no fracture or dislocation and no destructive bone changes.  The examiner diagnosed lumbar strain with arthritis and DDD, and opined that DDD was part of the original injury.  The examiner is the same examiner who conducted the July 2006 examination and again noted that the claims file had been reviewed. 

A February 2009 VA examination shows continued complaints of pain gradually getting working with increasing occasional radicular leg pain on the right and left.  The Veteran reported he continued to work at the U.S. Post Office and can do the job, but has pain with it and uses a back brace at work.  The examiner objective observed the Veteran to painful motion, spasms, and tenderness across the lumbar spine.  Range of motion was measured at 0 to 60 degrees flexion, 0 to 20 degrees extension, 0 to 20 degrees bilateral later flexion, and 0 to 20 degrees bilateral rotation.  Repetitive use was observed to cause increased pain but no change in range of motion.  Flare-ups were noted to occur with heavy use, but the examiner reported no incapacitating episodes.  Sensorimotor examination showed negative straight leg raising bilaterally, and equal reflexes and strength.  Sensation to the lateral aspect of the left leg was decreased as compared to the right.  X-rays were reported to show DDD.  The examiner diagnosed lumbar strain with arthritis and DDD.  The examiner is the same examiner who conducted the July 2006 and May 2007 examinations.

VA treatment records from July to November 2008 reflect that the Veteran is diagnosed Celebrex, Tylenol and Motrin and was considering physical therapy, but show no findings or observations concerning the spine.  

Private treatment records dated in July 2006 and from February 2009 through April 2010 document that the Veteran continued to required treatment for exacerbating episodes according to his work loads.  In 2009, he was shown to complain of pain and stiffness, burning in the right hip and upper buttock, and the sensation of tingling and pins and needs.  Activities of daily living were found to be painful and limited.  During treatment in February 2009, the Veteran was noted to have moderate limitation of flexion and extension and mild limitation of lateral flexion due to symptoms such as pain and stiffness.  Similar findings were reported in June 2009 and April 2010.  In June 2009, the Veteran reported functional impairment and impairment during activity at 8 of 10. In April 2010, the Veteran reported severity of his symptoms had not changed.  Throughout this time period objective problems were identified as lumbar segmental dysfunction, late effect strain, painful lumbar range of motion and myositis, loss of lumbar flexibility, and lumbar facet syndrome.  Secondary problems were identified as lumbalgia and disturbance of skin sensation-pins, needles, and tingling.   Screening for scoliosis showed no abnormal findings.  Kemp's test showed localized pain.

The evidence is against a finding in excess of 20 percent beginning May 16, 2007.  The medical evidence does not show that the Veteran's lumbar spine is limited range of motion at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or ankylosis to any degree.  VA and private treatment records document that the Veteran is prescribed medication and regularly receives treatment for his lower back disability.  

Finally, although the Veteran has been diagnosed with DDD, there is no evidence that he has experienced incapacitating episodes required bed rest prescribed by a physician.  On the contrary, throughout the course of the appeal, the VA examinations reports have indicated that the disability does not result in incapacitating episodes and the evidence does not show that the Veteran has ever been prescribed best rest by a health care provider.  Accordingly, a higher evaluation based on incapacitating episodes is not warranted. 

With respect to neurological manifestations, the Board observes that private treatment records and the February 2009 VA examination document findings of skin disturbances and of with a "little bit" of diminished sensation on the lateral aspect of the left leg suggesting of mild incomplete paralysis of the left lower extremity.  These findings are consistent with the May 2007 VA examination report that noted findings of a positive straight leg raise on the left side.  Accordingly, the Board concludes that the criteria for a separate compensable evaluation for mild incomplete paralysis of the sciatic nerve are met for the period from May 16, 2007.  

However, the evidence does not show moderate incomplete paralysis of the sciatic nerve.  Other than the sensory findings noted above, the evidence shows that straight leg raise test was negative in February 2009 with normal strength and reflexes. With the exception of the Veteran's complaints of diminished sensation, neurological findings have otherwise been normal.  

In reaching these conclusions, the Board observes that it must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the Veteran's statements to his health care providers, VA examiners and those statements he has made in correspondence to VA.  The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology, and the Board accepts the veracity of his statements concerning the severity of his back pain, dysfunction, and impairment.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record does not show that the Veteran has the medical expertise required to provide a medical assessment of his lower back disability, or to establish that his lower back disability more closely approximates the criteria for a higher evaluation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination warranting a higher rating.  There is no reduced range of motion after repetitive motion shown in the examinations.  The Board concludes that a higher rating based on those factors is therefore not warranted.

The Board has considered staged ratings, but has found the evidence does not support the award of staged ratings other than have been assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has required frequent treatment for his lower back disability, such that he has had to take leave from his job.  However, he has not required hospitalization and that the manifestations of the disability are not in excess of those contemplated by the schedular criteria.

As noted above, he reported missing work for treatment required for his lower back.  A request was sent to the employer for information concerning his missed work, but an incomplete response was received.  The Veteran was notified of this in March 2010 and asked to provide additional information.  In April 2010, additional information was received form the employer, and VA was advised to request more specific information from the Veteran's supervisor.  The Veteran responded in April 2010 that he had provided the requested information from his employer.  Records provided by the employer show the Veteran was approved for leave under the Family Medical Leave Act.  These records show in 2009 he had 131.36 hours sick leave, 188.25 hours annual leave, .26 hours part day leave without pay, and 1,684.15 work hours.  Another listing of records for 2009 and 2010 show work hours per pay period but do not explain what any missed hours might be.  In addition, as also noted above, in May 2006 the Veteran's treating private chiropractor estimated the Veteran would experience exacerbations requiring work on a less than full level at a frequency of 6-12 times per year, lasting one to three days.  Extreme exacerbations would last one to four days.  But, treatment was described as 15-30 minutes of spinal manipulation and physical therapy, three to six episodes per exacerbation and that the Veteran may required one to two days without lifting.  Moreover, the Veteran has reported consistently that he continues to work and that he can do his job, albeit with pain-for which the record shows he seeks treatment and uses a back brace when necessary.  The record demonstrates that he does use leave, as noted above.  However, from the records submitted it can only be clearly shown that for 2009 he was assessed 131.36 hours of sick leave, or roughly 3-1/2 weeks, and .26 hours of leave without pay.  Even assuming, without finding, that all of this time was taken for treatment required for his lower back, the Board notes that this evidence, alone, while consistent with the Veteran's report of missed work, does not show that his industrial impairment from his lower back disability is in excess of those contemplated by the assigned rating.  There is no other indication that the Veteran's industrial impairment from the disability exceeds those contemplated by the assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has stated that his lower back disability has caused him to miss work, and the record shows that this is true.  Moreover, he has consistently reported that he continues to work and that he can perform his job, albeit with pain and with the use of a back brace.  The record does not show that the Veteran is unemployable due to lower back disability, and there are no specific instances or observations of impact on his ability to retain gainful employment due solely to his lower back disability.  Rather, the evidence reflects he remains employed and takes leave when he needs for treatment for his lower back disability.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

In sum, the Board finds that the preponderance of the evidence is against an evaluation greater than 10 percent for orthopedic manifestations of lumbosacral sprain with arthritis and DDD prior to May 16, 2007, and 20 percent disabling beginning May 16, 2007.  However, the criteria for a 10 percent rating, but no greater, are warranted for neurological impairment associated with the Veteran's service connected low back disability.  Accordingly, evaluations greater than 10 percent for orthopedic manifestation of the Veteran's lumbosacral sprain with arthritis and DDD prior to May 16, 2007, and 20 percent disabling beginning May 16, 2007 are denied, but a separate 10 percent evaluation for mild incomplete paralysis of the sciatic nerve is warranted for the period from May 16, 2007.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim for higher evaluations based on orthopedic manifestation and clearly established that the evidence supports no more than mild incomplete paralysis of the sciatic nerve.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).



ORDER

An evaluation greater than 10 percent for lumbosacral sprain with arthritis and DDD evaluated as 10 percent disabling prior to May 16, 2007 is denied.

An evaluation greater than 20 percent for orthopedic manifestations of lumbosacral sprain with arthritis and DDD beginning May 16, 2007 is denied.

A separate 10 percent disability evaluation for neurological manifestations of lumbosacral sprain with arthritis and DDD beginning May 16, 2007 is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


